
	

115 S3513 IS: UAS Critical Infrastructure Protection Act 
U.S. Senate
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3513
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2018
			Ms. Cortez Masto (for herself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To establish a	deadline for the establishment of a process to allow applicants to petition the
			 Administrator of the Federal Aviation Administration to prohibit or
			 restrict the operation of an unmanned aircraft in close proximity to a
			 fixed site facility.
	
	
		1.Short title
 This Act may be cited as the UAS Critical Infrastructure Protection Act .
 2.Applications for designationSection 2209 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 40101 note) is amended—
 (1)in subsection (b)(1)(C)(i), by striking and distribution facilities and equipment and inserting distribution facilities and equipment, and railroad facilities; and (2)by adding at the end the following:
				
					(e)Deadlines
 (1)Not later than March 31, 2019, the Administrator shall publish a notice of proposed rulemaking to carry out the requirements of this section.
 (2)Not later than 12 months after publishing the notice of proposed rulemaking under paragraph (1), the Administrator shall issue a final rule..
			
